

114 HR 5828 IH: 21st Century Child Care Investment Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5828IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Clark of Massachusetts (for herself, Ms. Linda T. Sánchez of California, Ms. Norton, and Mr. Honda) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a high quality child care tax credit, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Child Care Investment Act. 2.High quality child care tax credit (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 26 the following new section:
				
					25E.High quality child care credit
 (a)In generalIn the case of an individual who elects the application of this section for the taxable year, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the applicable amount of high quality child care expenses paid by such individual during the taxable year with respect to a qualifying child.
						(b)Limitation
 (1)In generalThe amount of the high quality child care expenses which may be taken into account under subsection (a) with respect to each qualifying child of the taxpayer shall not exceed—
 (A)$14,000 for each qualifying child who has not attained the age of 3 by the end of the taxable year, and
 (B)$5,000 for each qualifying child who has attained the age of 3 by the end of the taxable year. (2)Adjusted gross income limitationThe dollar limitation under paragraph (1)—
 (A)shall be zero under subparagraph (A) thereof in the case of a taxpayer whose adjusted gross income for the taxable year exceeds an amount equal to 400 percent of the poverty line, and
 (B)shall be zero under subparagraph (B) thereof in the case of a taxpayer whose adjusted gross income for the taxable year exceeds an amount equal to 200 percent of the poverty line.
								(c)Portion of credit refundable
 (1)In generalThe aggregate credits allowed to a taxpayer under subpart C shall be increased by the difference of—
 (A)the credit which would be allowed under this section without regard to this subsection and the limitation under section 26(a), over
 (B)the taxpayer’s applicable family contribution. The amount of the credit allowed under this subsection shall not be treated as a credit allowed under this subpart and shall reduce the amount of credit otherwise allowable under subsection (a) without regard to section 26(a).(2)Applicable family contributionFor purposes of this subsection—
 (A)In generalThe taxpayer’s applicable family contribution for a taxable year shall be the sum of the amounts determined under subparagraph (B) with respect to each qualifying child of the taxpayer for which high quality child care expenses are taken into account under this section for the taxable year.
 (B)Amounts determinedThe amount with respect to a qualifying child under this subparagraph shall be determined as follows:
 (i)In the case of a qualifying child who has not attained age 3: If the taxpayer’s adjusted gross income for the taxable year is the followingMultiply such adjusted percentage of the poverty line:gross income by:Not more than 133 percent 2 percentMore than 133 percent but not more than 150 percent6 percentMore than 150 percent but not more than 200 percent8 percentMore than 200 percent but not more than 250 percent10 percentMore than 250 percent12 percent. (ii)In the case of a qualifying child who has attained age 3:
										If the taxpayer’s adjusted gross income for the taxable year is the followingMultiply such adjusted percentage of the
			 poverty line:gross income by:Not more than 133 percent 2 percentMore than 133 percent but not more than 150 percent6 percentMore than 150 percent but not more than 200 percent8 percent.
 (d)DefinitionsFor purposes of this section— (1)Qualifying childThe term qualifying child means a dependent of the taxpayer (as defined in section 152(a)(1)) who has not attained age 5.
							(2)High quality child care expenses
 (A)In generalThe term high quality child care expenses means employment-related expenses (as defined in section 21(b)(2)(A)) for services provided by a high quality child care center.
 (B)High quality child care centerThe term high quality child care center means any facility, including family child care homes, which— (i)receives a fee, payment, or grant for providing care for qualified children (other than just children who reside at the facility and regardless of whether such facility is operated for profit),
 (ii)meets the State licensing requirements for providing care to qualified children, and (iii)in the case of taxable years beginning more than 5 years after the date of the enactment of this section—
 (I)meets the high quality rating requirements under the quality rating and improvement system of the State within which the care of the qualifying child is provided, or
 (II)is certified by the Secretary of Health and Human Services under such standards as the Secretary of Health and Human Services, in consultation with the Secretary, shall by regulation prescribe.
 (C)Quality Rating and Improvement SystemThe term quality rating and improvement system means a system through which a State uses a set of progressively higher program standards to evaluate the quality of an early childhood program and to support program improvement. Any such program shall include the following:
 (i)Tiered Program Standards with multiple rating categories that clearly and meaningfully differentiate program quality levels.
 (ii)Monitoring to evaluate program quality based on the program standards determined by the State. (iii)Support to help programs and the child care workforce meet progressively higher standards (including through training, technical assistance, and financial support, and facilitating participation in organizations that foster professional development).
 (iv)Program quality ratings that are publically available and a process for validating the system. (D)High quality rating requirement (i)In generalA facility shall be treated as meeting the high quality rating requirements of a State’s quality rating and improvement system if the facility is rated in the top tier by a State with a 3-tier rating system or in the top 2 tiers by a State with a 4- or 5-tier rating system. A facility shall not be treated as meeting the requirements of the preceding sentence unless the State’s rating system includes compensation standards updated at least every 3 years under the study required under clause (ii).
 (ii)Study on the cost of high quality child careA State shall not be treated as having a rating system for purposes of clause (i) unless the State conducts a study on the cost of high quality child care at least once every 3 years to analyze costs associated with delivering high quality child care including—
 (I)an assessment of the compensation levels sufficient to recruit and retain a qualified and diverse child care workforce and allow entry-level child care staff to maintain a secure standard of living and meet their families’ essential needs, and
 (II)information gathered through a public hearing to solicit input from relevant stakeholders including the child care workforce.
										(3)Poverty line
 (A)In generalThe term poverty line has the meaning given such term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section. The poverty line determined with respect to taxpayer shall be the poverty line for a family of the size involved.
 (B)Family sizeThe family size involved with respect to any taxpayer shall be equal to the number of individuals for whom the taxpayer is allowed a deduction under section 151 (relating to allowance of deduction for personal exemptions) for the taxable year.
								(e)Special rules
							(1)Advance payment program
 (A)In generalThe Secretary of the Treasury, in consultation with the Secretary of Health and Human Services, shall establish a program—
 (i)to make advance determinations with respect to the eligibility of individuals for the credit allowed under this section, and
 (ii)to make monthly advance payments of the credit allowed under this section, at the election of the taxpayer, directly to a high quality child care center providing care for a qualifying child of the taxpayer.
									(B)Reconciliation of credit and advance payment
 (i)In generalThe amount of the credit allowed under this section for any taxable year shall be reduced (but not below zero) by the amount of any advance payment of such credit under subparagraph (A).
 (ii)Excess advance paymentsIf the advance payments to a taxpayer under subparagraph (A) for a taxable year exceed the credit allowed by this section (determined without regard to subparagraph (A)), the tax imposed by this chapter for the taxable year shall be increased by the amount of such excess.
									(iii)Limitation on increase
 (I)In generalIn the case of a taxpayer whose tax is increased (determined without regard to this clause) for the taxable year under clause (ii) with respect to a qualified child, such increase shall not exceed the applicable dollar amount determined in accordance with the table under subclause (I) in the case of any portion of the credit determined with respect to a qualifying child who has not attained the age of 3 by the end of the taxable year, and in accordance with the table under subclause (II) in the case of any portion of the credit determined with respect to a qualifying child who has attained the age of 3 by the end of the taxable year.
 (II)Under age 3The table under this subclause is as follows: If the adjusted gross income (expressed as a percent The applicable dollar  of poverty line) is:amount is:Less than 400 percent$600At least 400 percent but less than 500 percent$1,500At least 500 percent but less than 600 percent$2,500. (III)Age 3 and 4The table under this subclause is as follows:
											If the adjusted gross income (expressed as a percent The applicable dollar  of poverty line) is:amount is:Less than 200 percent$600At least 200 percent but less than 300 percent$1,500At least 300 percent but less than 400 percent$2,500.
										(C)Inflation adjustment
 (i)In generalIn the case of any taxable year beginning after 2017, the dollar amounts in subsection (b)(1) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.
 (ii)RoundingIf the dollar amount in subsection (b)(1), after being increased under clause (i), is not a multiple of $100, such amount shall be rounded to the next lowest multiple of $100.
 (2)Information requirementsEach high quality child care center which receives payments from the Secretary under paragraph (1) shall for each calendar year provide the following information to the Secretary and to the taxpayer with respect to the child for which such payments were made:
 (A)The total cost of care for such child for such year (determined without regard to the credit under this section).
 (B)The aggregate amount of any advance payment of such credit made with respect to such child. (C)The name, address, age, and TIN of the taxpayer and the child.
 (D)Any information provided to such person necessary to determine eligibility for, and the amount of, such credit.
								(3)Coordination with other dependent care provisions
 (A)Dependent care creditNo credit shall be allowed under section 21 for any taxable year for which the taxpayer elects the application of this section.
 (B)Dependent care programsThe amount taken into account under subsection (a) with respect to a qualifying child shall be reduced by the aggregate amount excludable from gross income under section 129 for the taxable year with respect to such child.
 (4)Rules relating to marriage and payments to related individualsRules similar to the rules of paragraphs (2), (3), (4), and (6) of section 21(e) shall apply for purposes of this section..
 (b)Conforming amendmentSection 1324(b)(2) of title 31, United States Code, is amended by inserting 25E, after 25A,. (c)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting before the item relating to section 26 the following new item:
				
					
						Sec. 25E. High quality child care credit..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 3.Portion of dependent care credit made refundable (a)In generalSection 21 of the Internal Revenue Code of 1986 is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection:
				
 (f)Portion of credit refundableThe aggregate credits allowed to a taxpayer under subpart C shall be increased by the lesser of— (1)the credit which would be allowed under this section without regard to this subsection and the limitation under section 26(a), or
						(2)
 (A)in the case of a taxpayer with 1 qualifying child, $1,050, or (B)in the case of a taxpayer with more than 1 qualifying child, $2,100.
							The amount of the credit allowed under this subsection shall not be treated as a credit allowed
			 under this subpart and shall reduce the amount of credit otherwise
			 allowable under subsection (a) without regard to section 26(a)..
 (b)Clerical amendmentSection 1324(b)(2) of title 31, United States Code, is amended by inserting 24, before 25A,. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			